                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GWENDOLYN G. CARANCHINI,        )
                                )
     Plaintiff,                 )
                                )
v.                              )                    Case No. 4:17-CV-00775-DGK
                                )
NATIONSTAR MORTGAGE LLC, et al. )
                                )
     Defendants.                )

                       NOTICE OF WITHDRAWAL OF ATTORNEY

        COMES NOW William H. Meyer of Martin Leigh PC, and hereby notifies the Court and

all parties of his withdrawal as counsel for Defendant Martin Leigh PC in connection with the

above-captioned action and requests that his name be removed from the notices of electronic filing.

Defendant Martin Leigh PC has been personally notified by William H. Meyer of his withdrawal

from this matter and that attorney Thomas J. Fritzlen, Jr. of Martin Leigh PC will be staying on as

counsel for Defendant Martin Leigh PC and shall continue to receive all notices of electronic filing

from the court.

                                              Respectfully submitted by,

                                              MARTIN LEIGH PC

                                              /s/ William H. Meyer
                                              Thomas J. Fritzlen, Jr.       Mo. 34653
                                              William H. Meyer              Mo. 42345
                                              Gregory D. Todd               Mo. 56941
                                              2405 Grand Blvd., Suite 410
                                              Kansas City, MO 64108
                                              (816) 221-1430          Phone
                                              (816) 221-1044          Fax
                                              tjf@martinleigh.com
                                              whm@martinleigh.com
                                              gdt@martinleigh.com
                                              COUNSEL FOR DEFENDANT
                                              MARTIN LEIGH PC

(4756.131)
             Case 4:17-cv-00775-DGK Document 95 Filed 06/14/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was sent via electronic mail through
the Courts electronic filing system on this 14th day of June, 2019.

                                          /s/ William H. Meyer
                                          William H. Meyer




                                     2
         Case 4:17-cv-00775-DGK Document 95 Filed 06/14/19 Page 2 of 2
